Exhibit 10.5

Execution Version

FIRST SUPPLEMENTAL INDENTURE

This FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
November 18, 2019, is among SAExploration Holdings, Inc., a Delaware corporation
(the “Issuer” or the “Company”), the Guarantors party hereto (together with the
Issuer, the “Company Indenture Parties”), Wilmington Savings Fund Society, FSB,
as Trustee (in such capacity, the “Trustee”), and as Collateral Trustee (in such
capacity, the “Collateral Trustee”), and Holders party hereto.

W I T N E S S E T H:

WHEREAS, the Company, the Guarantors, the Trustee and the Collateral Trustee
entered into a Senior Secured Convertible Notes Indenture, dated as of
September 26, 2018 (as heretofore amended, supplemented or otherwise modified,
the “Indenture”), pursuant to which the Company issued 6.00% Senior Secured
Convertible Notes due 2023 (the “Notes”);

WHEREAS, the Company has requested that the Indenture be amended in accordance
with Section 13.02 of the Indenture as provided herein;

WHEREAS, the Holders constituting the “Required Holders” have agreed to consent
to amend the Indenture subject to the terms and conditions hereof;

WHEREAS, the Company has requested that the Trustee and Collateral Trustee enter
into this Supplemental Indenture, and with the consent of the Holders
constituting the Required Holders, the Trustee and Collateral Trustee have
agreed to enter into this Supplemental Indenture on the terms set forth below.

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the parties covenant and agree as follows:

Section 1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Indenture.

Section 2. Relation to Indenture. This Supplemental Indenture is supplemental to
the Indenture and does and shall be deemed to form a part of, and shall be
construed in connection with and as part of, the Indenture for any and all
purposes.

Section 3. Amendment. The following defined term in Section 1.01 of the
Indenture is hereby amended and restated as follows:

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(i) Purchase Money Indebtedness of SAExploration, Inc., in an aggregate
principal amount outstanding at any one time not in excess of $$9,973,760.00
(less any principal repayments made in respect thereof), evidenced by that
certain Secured Promissory Note, dated on or about November 18, 2019, by
SAExploration, Inc. and made payable to GTC, Inc. (together with its successors
and assigns and subsequent holders), entered into in connection with the
purchase by SAExploration, Inc. of a 30,000 single channel GCL system and
related equipment, and (ii) Purchase Money Indebtedness incurred after the date
hereof in an aggregate principal amount outstanding at any one time not in
excess of $2,000,000.



--------------------------------------------------------------------------------

Section 4. Effectiveness of Supplemental Indenture. This Supplemental Indenture
shall become effective immediately on the date (the “First Supplemental
Indenture Effective Date”) on which each of the following has occurred:

 

  (a)

the Trustee shall have received this Supplemental Indenture, duly executed by
the Issuer, the Guarantors, the Trustee, the Collateral Trustee, and Holders
constituting the Required Holders; and

 

  (b)

the Company Indenture Parties shall have paid or caused to be paid the
reasonable and documented fees and expenses of Paul, Weiss, Rifkind, Wharton &
Garrison LLP as counsel to the Lenders party hereto, as invoiced on or before
the date hereof.

Section 5. Confirmation of Compliance with Section 13.02 of the Indenture. The
Issuer and the Holders party hereto hereby confirm that all of the actions
required to be taken by the Holders and Issuer pursuant to Section 13.02 of the
Indenture have been taken in accordance with the provisions of such Section. The
Issuer confirms that entry into this Supplemental Indenture is permitted under
the Indenture, and is not prohibited by the terms of the Intercreditor Agreement
and the Junior Documents (as defined in the Intercreditor Agreement).

Section 6. Representations and Warranties. Each of the Company Indenture Parties
hereby represents and warrants that the execution and delivery of this
Supplemental Indenture and, after giving effect to the amendments contained
herein, the performance by each of them of their respective obligations under
the Indenture, in each case, are within its powers, have been duly authorized,
are not in contravention of applicable law or the terms of its operating
agreement or other organizational documents and except as have been previously
obtained, do not require the consent or approval of any governmental body,
agency or authority, and this Supplemental Indenture and the Indenture (as
amended hereby) will constitute the valid and binding obligations of the Company
Indenture Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

Section 7. Reference to and Effect on the Indenture. Each of the Company
Indenture Parties hereby reaffirms, confirms, ratifies, covenants, and agrees to
be bound by each of its covenants, agreements, and obligations under the
Indenture (as amended hereby), and each other Indenture Document previously
executed and delivered by it. Each reference in the Indenture to “this
Indenture” or “the Indenture” shall be deemed to refer to the Indenture after
giving effect to this Supplemental Indenture. This Supplemental Indenture is an
Indenture Document.

Section 8. Consent of the Required Holders. Pursuant to Section 13.02 of the
Indenture, by its signature below, each of the undersigned Holders, which
collectively constitute the Required Holders, hereby consent, effective as of
the date hereof, to the entry into this Supplemental Indenture by the Company,
the Guarantors, the Trustee and the Collateral Trustee and to the amendments to
the Indenture set forth in Section 3 of this Supplemental Indenture.



--------------------------------------------------------------------------------

Section 9. The Trustee and Collateral Trustee. Except as otherwise expressly
provided herein, no duties, responsibilities or liabilities are assumed, or
shall be construed to be assumed, by the Trustee or the Collateral Trustee by
reason of this Supplemental Indenture. This Supplemental Indenture is executed
and accepted by the Trustee and Collateral Trustee subject to all the terms and
conditions set forth in the Indenture with the same force and effect as if those
terms and conditions were repeated at length herein and made applicable to the
Trustee and Collateral Trustee with respect hereto. Neither the Trustee nor the
Collateral Trustee shall be responsible for the recitals contained herein, all
of which recitals are made by the other parties to this Supplemental Indenture.

Section 10. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 11. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of such
executed copies together shall represent the same agreement.

Section 12. Guarantors Consent and Acknowledgement. The Guarantors, for value
received, hereby consent to the Issuer’s execution and delivery of this
Supplemental Indenture, and the performance by the Issuer of its agreements and
obligations hereunder. This Supplemental Indenture and the performance or
consummation of any transaction that may be contemplated under this Supplemental
Indenture, shall not limit, restrict, extinguish or otherwise impair the
Guarantors’ liabilities and obligations to Trustee, Collateral Trustee and/or
Holders under the Indenture Documents (including without limitation the
Guaranteed Obligations). Each of the Guarantors acknowledges and agrees that
(i) the guarantee to which such Guarantor is a party remains in full force and
effect and is fully enforceable against such Guarantor in accordance with its
terms and (ii) it has no offsets, claims or defenses to or in connection with
the Guaranteed Obligations, all of such offsets, claims and/or defenses are
hereby waived.

Section 13. Reaffirmation of Liens. Each of the Company Indenture Parties hereby
(i) acknowledges and agrees that all of its pledges, grants of securities
interests and Liens and other obligations under the Indenture and the other
Indenture Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) reaffirms each Lien granted by it
to the Trustee or Collateral Trustee for the benefit of the Secured Parties, and
(iii) acknowledges and agrees that the grants of security interests and Liens by
the Guarantors contained in the Indenture and the other Indenture Documents are,
and shall remain, in full force and effect on and after the First Supplemental
Indenture Effective Date. Except as specifically modified herein, the Indenture
and the Notes are in all respects ratified and confirmed (mutatis mutandis) and
shall remain in full force and effect in accordance with their terms.



--------------------------------------------------------------------------------

Section 14. Release. The Company Indenture Parties (collectively, the “Releasing
Parties”) hereby release, acquit and forever discharge the Holders party hereto
and their respective Affiliates, and any of their and their Affiliates’
respective officers, directors, agents, employees, attorneys, consultants, or
representatives, or any of the respective predecessors, successors or assigns of
any of the foregoing (collectively, the “Released Parties”) from and against any
and all manner of actions, causes of action, suits, debts, controversies,
damages, judgments, executions, claims (including, without limitation,
crossclaims, counterclaims and rights of set-off and recoupment) and demands
whatsoever, whether known or unknown, whether asserted or unasserted, in
contract, tort, law or equity which any Releasing Party may have against any of
the Released Parties by reason of any action, failure to act, matter or thing
whatsoever arising from or based on facts occurring prior to the date hereof
that relate to the Indenture, the other Indenture Documents, this Supplemental
Indenture or the transactions contemplated thereby or hereby (except to the
extent arising from the willful misconduct or gross negligence of any Released
Parties), including but not limited to any such claim or defense to the extent
that it relates to (a) any covenants, agreements, duties or obligations set
forth in the Indenture Documents or (b) any actions or omissions of any of the
Released Parties in connection with the initiation or continuing exercise of any
right or remedy contained in the Indenture Documents or at law or in equity with
respect to the Indenture Documents.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed, all as of the date first written above.

 

ISSUER: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Chief Executive Officer GUARANTORS:
SAEXPLORATION, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer SAEXPLORATION
SUB, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer NES, LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer SAEXPLORATION
SEISMIC SERVICES (US), LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer

[Signature Page to First Supplemental Indenture to Senior Secured Convertible
Notes Indenture]



--------------------------------------------------------------------------------

TRUSTEE AND COLLATERAL TRUSTEE WILMINGTON SAVINGS FUND SOCIETY, FSB As Trustee
and Collateral Trustee By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Vice President

[Signature Page to First Supplemental Indenture to Senior Secured Convertible
Notes Indenture]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be executed and delivered under seal as of the date first above
written.

 

LENDERS:

  HIGHBRIDGE MSF INTERNATIONAL LTD.   By: Highbridge Capital Management, LLC, as
Trading Manager and not in its individual capacity   By:  

/s/ Jason Hempel

    Name: Jason Hempel     Title: Managing Director   HIGHBRIDGE TACTICAL CREDIT
MASTER FUND, L.P.   By: Highbridge Capital Management, LLC, as Trading Manager
and not in its individual capacity   By:  

/s/ Jason Hempel

    Name: Jason Hempel     Title: Managing Director

[Signature Page to First Supplemental Indenture to Senior Secured Convertible
Notes Indenture]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be executed and delivered under seal as of the date first above
written.

 

LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Partner & CEO WHITEBOX MULTI-STRATEGY PARTNERS,
L.P. By:   Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Partner & CEO WHITEBOX CREDIT PARTNERS, L.P. By:
  Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Partner & CEO

[Signature Page to First Supplemental Indenture to Senior Secured Convertible
Notes Indenture]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be executed and delivered under seal as of the date first above
written.

 

LENDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN KICKING HORSE
FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN MONTENVERS
MASTER FUND SCA SICAV-SIF, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN SUMMIT
TRADING, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel

[Signature Page to First Supplemental Indenture to Senior Secured Convertible
Notes Indenture]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be executed and delivered under seal as of the date first above
written.

 

LENDERS:   JOHN PECORA   By:  

/s/ John Pecora

    John Pecora

[Signature Page to First Supplemental Indenture to Senior Secured Convertible
Notes Indenture]